Citation Nr: 0016448	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-00 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for olivopontocerebellar 
atrophy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966, to include service in the Republic of Vietnam.  
His decorations included the Combat Infantryman's Badge.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  The medical evidence shows without question that the 
veteran has olivopontocerebellar atrophy. 

2.  A December 1997 written statement from Ron Hunninghake, 
M.D., asserts that the veteran's degenerative neurological 
and hormonal disorders could very well have been triggered by 
his Agent Orange exposure in Vietnam, and that no other 
medical explanation fits. 


CONCLUSION OF LAW

The claim of entitlement to service connection for 
olivopontocerebellar atrophy is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991);  Hensley v. West, No. 99-7029, 2000 
U.S. App. LEXIS 9879 (Fed. Cir. May 12, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims. 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability;  (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury;  and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Epps, 126 F.3d at 1468;  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

A well grounded claim need only be "plausible" or "capable 
of substantiation," and need not be conclusive but only 
possible.  The burden of persuasion for establishing a well 
grounded claim is unique, and uniquely low.  The threshold 
for the standard is low, as a high threshold risks the 
elimination of potentially meritorious claims, which would 
undermine the entire veteran-friendly nature of the claim 
system.  Hensley v. West, No. 99-7029, 2000 U.S. App. LEXIS 
9879 (Fed. Cir. May 12, 2000).

In the present case, the veteran served in Vietnam.  The 
medical evidence shows without question that the veteran has 
olivopontocerebellar atrophy.  A December 1997 written 
statement from Ron Hunninghake, M.D., asserts that the 
veteran's degenerative neurological and hormonal disorders 
could very well have been triggered by the veteran's Agent 
Orange exposure in Vietnam, and that no other medical 
explanation fits.  In the Board's view, Dr. Hunninghake's 
opinion is competent medical evidence which was intended to 
render and does in fact render the veteran's claim possible 
and plausible.  Accordingly, the Board finds that the claim 
for service connection for olivopontocerebellar atrophy is 
well grounded.  Hensley.  


ORDER

The claim of entitlement to service connection for 
olivopontocerebellar atrophy is well grounded.  To this 
extent only, the appeal is granted.


REMAND

As noted above, in the present case, the medical evidence 
shows without question that the veteran has 
olivopontocerebellar atrophy.  As noted above, a December 
1997 written statement from Ron Hunninghake, M.D., asserts 
that the veteran's degenerative neurological and hormonal 
disorders could very well have been triggered by the 
veteran's Agent Orange exposure in Vietnam, and that no other 
medical explanation fits.  This renders the veteran's claim 
possible or plausible.

The Board notes that the RO has characterized medical records 
from the Mayo Clinic (for example, in the October 1997 RO 
rating decision) as indicating that the veteran's 
olivopontocerebellar atrophy may be genetic in origin.  The 
Board notes without comment that a treating physician's 
records from the Mayo Clinic dated in May 1996 state with 
respect to the veteran's cerebellar degeneration that "[w]e 
also discussed the potential of genetic inheritance.  I did 
not think that there was evidence for a familial disorder 
given the lack of family history."  Additional May 1996 
records from the Mayo Clinic also state explicitly that the 
veteran's family had no history of neurological disorders.  

Because the claim of entitlement to service connection for 
olivopontocerebellar atrophy is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.159 
(1999);  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board acknowledges that the veteran received a VA 
examination in connection with this claim in August 1997;  
however, the examiner was clearly dissatisfied with the 
information provided him for purposes of conducting the 
examination.  For example, he explicitly stated that records 
of the Mayo Clinic were not available to him.

Once a veteran has properly made out a well-grounded claim 
for a current disability as a result of a specific in-service 
disease or injury and the VA's duty to assist pursuant to 38 
U.S.C. § 5107(a) attaches, the VA is required to investigate 
all possible in-service causes of that current disability, 
including those unknown to the veteran.  Schroeder v. West, 
No. 99-7103, 2000 U.S. App. LEXIS 10996 (Fed. Cir. May 18, 
2000) (holding that claim for service connection for eye 
disability which was well grounded on basis of Agent Orange 
exposure required VA investigation of all possible in-service 
causes of eye disability).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA, military, or 
private, who have evaluated or treated 
him for cerebellar degeneration.  
Securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously obtained by the RO and 
associate them with the claims folder. 

2.  The veteran should be scheduled for a 
VA neurological examination, by a board 
certified neurologist, to determine the 
nature and etiology of his current 
olivopontocerebellar atrophy.  The 
examining physician should render an 
opinion as to whether it is as likely as 
not (a 50 percent or more likelihood) 
that any olivopontocerebellar atrophy is 
related to service, either as a result of 
exposure to Agent Orange or on any other 
basis.  The physician's attention is 
directed to the medical history reflected 
in the claims file, to include a period 
of combat service in Vietnam, May 1996 
notes of a Mayo Clinic treating physician 
indicating that the physician did not 
think that there was evidence of a 
genetic inheritance / familial disorder 
given the lack of family history, and the 
December 1997 written statement from Ron 
Hunninghake, M.D., which asserts that the 
veteran's degenerative neurological and 
hormonal disorders could very well have 
been triggered by the veteran's Agent 
Orange exposure in Vietnam, and that no 
other medical explanation fits.

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
indicate whether the claims folder was 
reviewed.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issue of entitlement to 
service connection for 
olivopontocerebellar atrophy.  

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusions warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals





 


